Citation Nr: 9901294	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1972.

The appeal arises from the October 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying service connection for a 
nervous condition, to include PTSD. 

The Board of Veterans Appeals remanded the case in June 1998 
for a Travel Board personal hearing.  That hearing was 
conducted in September 1998.

The Board notes that at the veterans July 1992 RO personal 
hearing, the veterans representative requested that the 
claim be styled as service connection for a psychiatric 
disorder to include PTSD.  The Board treats this as an 
additional claim for service connection for a nervous 
condition other than PTSD, which has not been addressed by 
the RO.  This issue is not inextricably intertwined with the 
issue now on appeal, since a claim for service connection for 
other psychiatric disabilities appears not to be interrelated 
to the claim for PTSD in this case, with no development for a 
claim for service connection for other psychiatric disability 
necessitated by the PTSD service connection claim. See Harris 
v. Derwinski, 1 Vet.App. 180 (1991).  Piecemeal adjudication 
would thus also seem not to be affected by referral of the 
claim for service connection for other psychiatric 
disabilities rather than remand of a claim for service 
connection for a nervous condition to include PTSD.  See 
Harris.  Because the claim for service connection for a 
psychiatric condition other than PTSD is raised for the first 
time on appeal to the Board and has not been reviewed by the 
RO, it is referred to the RO for appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

Evidence corroborating the veterans alleged inservice 
stressors claimed to be causative of PTSD has not been 
presented.  


CONCLUSION OF LAW

PTSD was not incurred during the veterans active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.304(d),(f) (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from September 1968 to 
December 1972.  Service forms DD 214 inform that the 
veterans military occupational specialty was aircraft fuels 
systems mechanic.  As indicated on those service forms, the 
only decorations, medals, badges, commendations, citations, 
or campaign ribbons awarded or authorized for the veterans 
periods of service were the National Defense Service Medal 
(NDSM) and the Vietnam Service Medal (VSM).

The veteran was treated in service in September 1972 at the 
Chanute Air Force Base for a diagnosed adult situational 
reaction. 

In service on September 7, 1972, the veteran was 
hospitalization at the St. Albans Naval Hospital for a 
diagnosed situational reaction.  This was noted to be his 
first admission at that facility.  Upon admission the veteran 
was alert, cooperative, in no distress, and exhibited no 
bizarre behavior or mannerisms.  Speech was coherent, 
discursive, and to the point, with no evidence of mood 
disturbance, thought disturbance, delusions, or 
hallucinations.  Cognitive functions were also intact, and 
the veteran was oriented times three.  The veteran provided a 
history, deemed reliable by the examiners, of becoming 
intermittently irritable, anxious, and depressed for the 
prior five months, with acute exacerbation in the prior two 
weeks accompanied by intermittent suicidal ideation, with 
only one attempt or plan one day prior to admission, when he 
began to drive his car into a tree but instead went to the 
hospital emergency room.  The veterans duty stationing was 
changed three times in the prior nine months.  He reportedly 
was unable to take his wife and one-year-old child with him 
on these stationings due to financial difficulties, with his 
wife and child living with her mother in New York City.  The 
veteran reportedly was on a three-day pass from September 1, 
1972, to visit his wife and child in New York City, but did 
not return to duty.  The veteran reported no history of self 
deprecation, feelings of worthlessness, hopelessness, or 
guilt, and no history of delusions or hallucinations.  The 
veteran was initially hospitalized with full restrictions for 
close observation and evaluation, but his symptoms quickly 
and spontaneously subsided following hospital admission, and 
he rapidly adjusted very well.  A final diagnosis was adult 
situational reaction.  

The veteran was thereafter transferred to Malcolm Grow Air 
Force Medical Center, where he was hospitalized until 
September 22, 1972.  At that hospitalization the veteran was 
found to be completely oriented and in good condition, in no 
need of treatment.  The veterans recent history was noted, 
and a diagnosis of adult situational reaction in remission 
was assigned.  

The veteran was again treated at the Chanute Air Force Base 
in service in November 1972, for not having had a bowel 
movement for the prior three days, and being lethargic and 
sleepy.  The examiner noted that the veteran was being 
treated with Tofranil for the prior week, and assessed that 
the lethargy and drowsiness were secondary to that 
medication.

At the veterans service separation examination in December 
1972, the examiner found the veteran to be neurologically and 
psychologically normal.  

The veteran underwent VA hospitalization from March to April, 
1988, for drinking heavily and reportedly experiencing 
flashbacks of war experiences.  Upon admission the veteran 
was stable, cooperative, alert, and oriented times three.  
Affect was appropriate and he had no visual or auditory 
hallucinations.  Insight and judgment were moderately good.  
No delusions or other thought disorders were observed, and 
the veteran had no physical complaints.  The veteran received 
treatment including for flu with an upper respiratory 
infection, attended Alcoholics Anonymous meetings, and was 
referred to a vocational rehabilitation program until 
discharged to his home.  Alcohol dependence and PTSD were 
diagnosed.  

The veteran was hospitalized at the Lyons, New Jersey, VA 
Medical Center, from May to July, 1990, with diagnosed 
chronic PTSD, alcohol dependence, cocaine abuse, and history 
of seizure disorder.  The veteran was noted to be divorced 
with a history of alcohol and crack abuse since separation 
from service in 1972, with symptoms including shakes, 
blackouts, and seizures since 1979, with auditory 
hallucinations while drinking.  The veteran was reportedly 
sober for a period of two years until October 1989, when he 
started drinking heavily while working at the St. Albans VA 
Hospital in the housekeeping department.  He reportedly also 
had a DWI, lost his automobile, and was living in shelters, 
drinking a pint of vodka and two six-packs of beer per day.  
He complained of feeling depressed with nightmares about 
being shot at in Vietnam, with awakening in cold sweats.  He 
also reported hearing people say cut off their ears while 
falling asleep.  A history was noted of stationing in service 
in Thailand as an Air Force fuel system technician, with a 
combat support group.  He also reported being sent into 
Cambodia, Laos, and around Da Nang to repair helicopters by 
day, and reported at such times being fired upon at night.  
He reported starting to use alcohol and uppers in Vietnam.  
The treating psychiatrist noted that the veterans MMPI 
scales were generally elevated to a point stretching 
credibility, but the examiner assessed that the responses 
were probably a cry for help and hence the profile was 
probably valid.  The psychiatrist concluded that the 
veteran was introverted and socially withdrawn, experienced 
severe alienation, was depressed and pessimistic, and felt 
inadequate with self-deprecation.  The psychiatrist also 
assessed that suicidal ideation might be present.  The 
psychiatrist found much resentment and anger, and 
considerable anxiety and worry.  Consistent obsession with 
old conflicts was noted.  The psychiatrist concluded that the 
above traits and the veterans profile as a whole suggested 
PTSD. 

A certificate within the claims file informs that the veteran 
successfully completed a PTSD Unit at the Lyons facility in 
July 1990.  

In an April 1991 statement, the veteran informed that in 
service when traveling during free time in Southeast Asia, 
he, together with four men and a cab driver, was shot at 
while in a car driving back from Bangkok to Takli.  He also 
related other incidents in service, which were described 
without clarity in that statement, one involving shooting 
from the road into bushes when returning from Cambodia.  He 
conceded that there were no records of any of the described 
actions or incidents.  He also noted his St. Albans 
hospitalization for a period of 27 days, noting the year 
incorrectly as 1970 or 1971.  He reported being transferred 
from St. Albans to a VA hospital in Washington, D.C.  

At an August 1991 VA psychiatric examination for compensation 
purposes, the examiner noted that the claims file was not 
available for review.  A history was noted of medical 
treatments and inservice experiences.  The veteran reported 
being station in Thailand for a year and in Vietnam for one 
or two weeks.  He reported not being in combat, but being 
shot at in Thailand in taxicabs, and the night being like the 
4th of July.  He also reported that children there were 
dangerous and he had to assault them.  He reported seeing 
quite a few crash landings in Vietnam, as well as seeing 
people hit with enemy fire and losing arms.  He reported then 
working in a fuselage on fuel systems where any spark could 
blow up the aircraft.  He reported losing his best friends 
overseas and at home.  He reported trying many and varied 
drugs in the past, but none in the prior two years. He 
reported believing he was depressed as a child.  He 
complained of being constantly depressed, worse in the prior 
several years, with sudden tearful outbreaks.  He complained 
of constant nervousness, worse since he stopped drinking, 
with sudden spells of increased anxiety a few times per day 
which might last for hours, during which he would reportedly 
feel angry, hot, and sweaty, with his heart fluttering.  He 
also complained of not sleeping well, sleeping only four or 
five hours per night, with constant dreams of people fussing 
and arguing, with sweating at night and constant turning in 
bed, about which his wife complained.  He reported currently 
and for at least five years suffering from fear of walking, 
and having to walk close to buildings.  He also reported 
having visions constantly at night and while awake.  The 
examiner noted that the veteran described the visions as 
thinking things were closer than they were when walking, and 
the examiner assessed that they did not appear to be 
hallucinations.  The veteran also complained of difficulty 
concentrating for the prior year.  He also reported hearing 
voices which he described as mostly crying, adding that it 
was a veteran that was killed in a car overseas.  The 
examining psychiatrist noted that the veteran scored a 143 on 
the Mississippi Scale for PTSD, and informed that 90 percent 
of those suffering from PTSD scored over 107.  The examiner 
diagnosed PTSD, dysthymia, borderline intellectual 
functioning, and alcohol dependence in remission.  The 
examiner noted that the veteran was poorly articulate and 
might also have dysthymia dating from childhood.  

At a December 1991 VA PTSD clinic outpatient treatment, the 
veterans history of alcohol abuse, some cocaine abuse, and 
anxiety effects was noted.  The veteran reported that in 
service he had been in Vietnam for one week at the Da Nang 
Air Force Base, where there was incoming fire, and reported 
being stationed in Thailand where he was shot at while in 
taxicabs.  The veteran was noted to be free of alcohol and 
drugs since April 1991.  The veteran was seeking medication 
for anxiety and seeking assistance for self-isolation.  

At an April 1992 VA mental health clinic outpatient 
treatment, the examiner noted that the veteran still 
complained of flashbacks and nightmares related to combat 
experiences, with complaints of recurrent nervousness and 
anxiousness.  The veteran reported being free of drugs and 
alcohol for two years.  The examiner diagnosed PTSD, alcohol 
dependence in remission, and drug dependence in remission.  
BuSpar was prescribed. 

The veteran sought further VA psychiatric outpatient 
treatment in July 1992 with complaints of recurrent 
nervousness, anxiousness, irritability, agitation, flashbacks 
and nightmares.  Objectively, he was well oriented and 
exhibited no psychotic trends.  He complained that his 
medication was not effective and agreed to an increased 
dosage of BuSpar.  

At a July 1992 RO personal hearing, the veteran informed that 
in 1972 he was hospitalized for approximately 21 to 28 days 
at the St. Albans VA hospital, following which he was flown 
to the Malcolm Grove Air Force Base and discharged from 
service at that facility.  He testified that in service he 
worked as a field system technician, working on aircraft fuel 
tanks while they were in the yard, on aircraft, and on flight 
lines.  He testified that in service he was stationed in 
Thailand between 1969 to 1970, spending approximately three 
months total intermittently stationed in Da Nang, where he 
repaired helicopters, fuel tanks, and other parts of fuel 
systems.  He described the situation there as like the 4th of 
July.  He testified that in service he did not relate well to 
the gunfire, suffering from nightmares and shakes.  He 
described a single incident of being shot at while returning 
to base in Thailand in a taxicab. He added that he was shot 
at in Thailand on a number of occasions (without being more 
specific).  He testified that his VA hospitalization in 
service was due to his traveling, moving to three different 
stationings in the United States at a time when he had a wife 
and child and his wife was pregnant with a second child.  He 
testified that prior to his hospitalization at St. Albans in 
1972, he had seen doctors who had told him simply to relax 
and reduce his alcohol consumption.  He testified that at 
some time, he believed it was after his hospitalization at 
St. Albans in 1971 or 1972, he was seen at the psychiatric 
clinic at the Chanute Air Force Base Hospital in Illinois.  
He testified that while employed at Coney Island Hospital 
from 1973 to 1976 in the engineering department, he was 
treated by a physician he knew there who would give him 
medication for high blood pressure and a nervous condition. 
The veteran testified to having had difficulties with alcohol 
in the past, with hospitalizations for blackouts and 
fighting, and treatment programs.  However, he testified that 
he had not had alcohol since April 1990.  He testified that 
he currently still had flashbacks.  He testified that being 
shot at in service were experiences that were still with him.  

In a February 1993 response to a request by the RO, the Air 
Force Reference Branch of the National Personnel Records 
Center informed that despite extensive search no further 
military records for the veteran could be obtained.  The 
Reference Branch specifically stated that [e]very avenue 
known for locating missing records has been tried with 
negative results.

The claims file contains further intermittent VA psychiatric 
outpatient treatment records through June 1993.  Through 
March 1993 this included continued treatment with BuSpar, 
with continued complaints of nervousness and irritability.  
At a June 1993 treatment the veteran reported that he stopped 
taking BuSpar because of headaches, nervousness, and 
irritability.  He then complained of persistent flashbacks 
and nightmares, and his prescription was changed to Atarax.  



Analysis

Initially, the Board finds the veterans claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The evidentiary record presents current diagnoses of PTSD 
supported by inservice stressors alleged by the veteran.  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim. 38 U.S.C.A. §  
5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during a 
time of war.  38 U.S.C.A. § 1110 (West 1991).  The 
implementing regulations provide that a disability initially 
diagnosed after service may be service connected where a 
review of all the evidence, including that pertinent to 
service, establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In this case, the veteran claims entitlement to service 
connection for PTSD.  Service connection for PTSD requires 
the following:

1)  medical evidence establishing a clear 
diagnosis of the condition; 
 
2)  credible supporting evidence that the claimed 
inservice stressor actually occurred; and 

3)  a link, established by medical evidence, 
between the veterans current symptomatology and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (1998).

For the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran engaged in 
combat with the enemy.  The United States Court of Veterans 
Appeals (Court) has held that (w)here it is determined, 
through recognized military citations or other supportive 
evidence that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veterans lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veterans testimony is found to 
be satisfactory, e.g. credible, and consistent with the 
circumstances, conditions, or hardships of [combat] 
service.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) 
(emphasis added); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).  However, where the VA 
determines from the evidence that the veteran did not engage 
in combat with the enemy, or where the veteran, even if he 
did engage in combat, is claiming stressors not related to 
combat, his lay testimony alone is not enough to establish 
that the stressors actually occurred.  Rather, his testimony 
must be corroborated by credible supporting evidence and 
must not be contradicted by service records.  38 C.F.R. 
§ 3.304(f) (1998); Duran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. at 98.  In West v. Brown, 7 Vet. 
App. 329 (1995), the Court elaborated on the analysis in 
Zarycki.  In Zarycki, the Court held that in addition to 
demonstrating the existence of a stressor, the facts must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Id. at 98-99.  In West the 
Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.  

Upon review of Zarycki and West, it appears that 
corroboration of a claimed stressor is not a medical 
determination.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997) (an opinion by a mental health professional based on 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor).  Therefore, when 
determining whether the remaining elements required to 
support the diagnosis of PTSD have been met, adjudicators 
should specify to the health professional precisely what 
stressor or stressors have been corroborated, and the medical 
examiners must be instructed to consider those established 
events in making their determinations.

The Board notes that the veteran has not alleged and the 
evidence of record does not show that the veteran engaged in 
combat in service.  Hence the presence of inservice stressors 
to support a claim for PTSD cannot be corroborated on that 
basis.  Zarycki v. Brown; 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).

In this case, while medical records, including recent VA 
psychiatric hospitalization and treatment records and a VA 
psychiatric examination for compensation purposes in August 
1991, present diagnoses of PTSD, the preliminary requirement 
(for a successful claim for service connection for PTSD) of 
confirmed inservice stressors has not been met.  The veteran 
has reported stressors while stationed in Southeast Asia 
including being shot at while taking taxicabs in Thailand 
while on leave, seeing airplanes shot down and limbs blown 
off, and the sky being lit up presumably by bombings.  The 
taxicab incidents are not events such as may be confirmed by 
investigation into service or military records, and the other 
stressors alleged by the veteran were described in vague 
terms without specific stressor events such as might be 
confirmed by further investigation.  The veteran has himself 
provided no corroborative evidence to support these alleged 
stressors. 

An additional reported stressor, alleged by the veteran in a 
December 1991 outpatient treatment record, of incoming fire 
while the veteran was reportedly stationed for one week in Da 
Nang in Vietnam, is also unconfirmable.  The veteran did not 
specify the week of his stationing in Da Nang and has 
provided no evidence of his stationing there.  Evidence of 
the veterans stationing in Da Nang during a specified week 
would be required before useful inquiry could be made to 
determine whether a U.S. military base in Da Nang where the 
veteran was stationed was subjected to missile fire during 
that particular week.  As was reported in a February 1993 
reply to RO inquiry, no further service records pertaining to 
the veteran were obtainable from the Air Force Reference 
Branch, National Personnel Records Center, despite exhaustive 
search.  Thus both evidence corroborating that alleged 
stressor and a means by which that alleged stressor may be 
corroborated are unavailable. 

Accordingly, because the veteran did not engage in combat 
with the enemy and no further development can be expected to 
produce credible evidence corroborating the veterans alleged 
stressors, in the absence of verified or verifiable 
stressors, the veterans claim for service connection for 
PTSD must be denied.  38 C.F.R. § 3.304(f); Zarycki; West; 
Cohen.  The Board has considered the veterans hearing 
testimony in making its decision, but, as noted earlier, it 
is not supported by credible supporting evidence.

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board notes that at the September 1998 travel Board 
personal hearing, the veterans representative contended that 
remand was required both because the examiner at the August 
1991 VA examination for compensation purposes was not 
afforded the opportunity to review the claims file, and 
because the RO did not review the veterans claim under the 
current DSM-IV criteria for PTSD.  The Board finds neither of 
these perceived deficiencies fatal to the Boards decision 
herein.  Because the veteran has not presented confirmed 
stressors on which a medical diagnosis may be based, and the 
initial determination of the presence of confirmed stressors 
is not a medical determination, the Boards denial here of 
the veterans claim based on the absence of confirmed 
stressors, as a preliminary determination not dependent upon 
a medical determination, cannot be deficient based on any 
deficiency in a medical determination.  Zarycki; West; Cohen.  
Rather, the medical examination in August 1991 was at once 
premature and unnecessary for development of the claim for 
service connection for PTSD, because no confirmed stressors 
had been presented on which a medical diagnosis of PTSD due 
to inservice stressors could be based to meet regulatory 
requirements for entitlement to service connection for PTSD.  
38 C.F.R. § 3.304(f); See Zarycki; West; Cohen.

The present determination is also not precluded by the ROs 
failure to review the veterans claim for service connection 
for PTSD under the DSM-IV criteria for PTSD, because the RO, 
in the November 1994 Supplemental Statement of the Case (as 
well as in other statements of the case within the claims 
file), denied the claim based on the absence of verified 
stressors, a determination, as explicated above, which 
precedes and, where decided in the negative (the absence of 
verified stressors) precludes a medical finding of PTSD based 
on inservice stressors on which a claim for service 
connection for PTSD may be based.  38 C.F.R. § 3.304(f); 
Zarycki; West; Cohen.

Hence both of the representatives objections to the Boards 
decision herein do not preclude the decision or necessitate 
remand.  


ORDER

Service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
